DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions
Applicant's election with traverse of Group I Species G (Fig 10) in the reply filed on March 15, 2022 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Claim 40 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 15, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling” in claim 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "an aperture" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is the same aperture recited in claim 24 or not. For examination purposes, the examiner will treat it as referring to the same aperture of claim 24.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  See 112(b) rejection above where the aperture recited in claim 27 is being treated as the same aperture recited in claim 24. Thus, the limitation of claim 27 is already recited in claim 24 and claim 27 does not further limit parent claim 24.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Response to Arguments
Applicant's arguments filed 6/23/2022 for the 102 rejection in view of Armstrong have been fully considered but they are not persuasive. With regards to Claim 24, the applicant argues that portion #106 in Armstrong can not be considered a barrier because it serves merely to attach #104 to #102. While it serves that function, it also acts as a barrier. Clearly, looking at Fig 1 and especially Fig 2, it acts as a barrier, separating/delineating the area above and below #104 and #106. The applicant also argues that #104 is the barrier and is not made up more than one layer. The examiner disagrees as #106 forms part of the barrier (as discussed above) is made up of two layers. Furthermore, an additional layer in the form of a coating can be applied such that the layers extend across the aperture.  Regardless, the examiner reinterpreted Armstrong in view of applicant’s amendments. 
Applicant’s arguments with respect to claim(s) to claim 41 and the 103 rejection for claim 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Based off applicant’s amendments, these rejections were modified/reinterpreted accordingly. 
See PTO-892 for art of cited interest, in particular Corace which disclose the barrier made up of multiple layers (Col 2 last paragraph), Creston (paragraph 9, 11), WIk (paragraph 15)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-30, 35-36, 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong US 2013/0018228.
Regarding Claim 24, Armstrong discloses a surgical tool (Fig 1-2) for laparoscopic insertion into a subject, the tool (Fig 1-2) comprising: 
an extendable barrier (#104, which also includes #106) comprising two adjacent layers of flexible material (paragraph 63, two layers of material meet at #108 and the two layers forms a channel #106, see also paragraph 72 where the barrier is made from flexible materials)(examiner notes that an additional layer may also be formed in the form of a flexible coating, paragraph 80) ;
 and an expandable support (#102, paragraph 62, 70 where it is made from expandable materials such as nitinol or elastic materials) coupled to the extendable barrier (Fig 1-2); 
wherein expansion of the support extends the barrier, thereby expanding the tool from a smaller collapsed configuration to a larger deployed configuration (paragraph 6, 51, 53),
wherein the expandable support (#102) defines an aperture (Fig 1-2, #102 defines a ring with a central aperture), wherein the extendable barrier is located within the aperture (Fig 2, Fig below where the dotted lines defines the area within the aperture), and wherein the two adjacent layers of flexible material both extend across the aperture (Fig 2 Fig below, where the two layers extend partially across the aperture).

    PNG
    media_image1.png
    401
    422
    media_image1.png
    Greyscale


Regarding Claim 25, Armstrong discloses the support (#102) extends around at least part of a periphery of the barrier (Fig 2, extends around an inner periphery, near #108, of the barrier). 

Regarding Claim 26, Armstrong discloses the support (#102) extends entirely around the periphery of the barrier (Fig 2, extends completely around an inner periphery, near #108, of the barrier). 

Regarding Claim 27, Armstrong discloses the support (#102) defines an aperture (Fig 1-2), support #102 is a ring that defines a central aperture), the barrier being located in the aperture (Fig 1-2)(see the rejection in claim 24 above as well). 

Regarding Claim 28, Armstrong discloses the support (#102) is annular (Fig 1-2) and the tool is generally circular or oval in the deployed configuration (Fig 2). 

Regarding Claim 29, Armstrong discloses the tool is suitable for insertion into the subject via a trocar (#400) when in the collapsed configuration (see paragraph 66, 73 where it can be folded/collapsed and is able to be inserted trocar #400, see Fig 13, paragraph 95). 

Regarding Claim 30, Armstrong discloses the support and barrier are folded, furled, or rolled together in the collapsed configuration (paragraph 66, 73 where it can be folded/collapsed and see the rejection for claim 29). 

Regarding Claim 35, Armstrong discloses at least the barrier is comprised of a material that is cut resistant and/or heat resistant (paragraph 72, can be made from silicone, likewise see paragraph 68 where it is capable of being heated). 

Regarding Claim 36, Armstrong discloses a trocar (#400) via which the tool can be laparoscopically inserted into the subject whilst the tool is in the collapsed configuration (Fig 13, paragraph 95). 

Regarding Claim 38, Armstrong discloses an applicator (#300) for inserting the tool into the subject (Fig 13, paragraph 96). 

Claim 41 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heaven US 5,308,327.
Regarding Claim 41, Heaven discloses a surgical tool (Fig 7a-7b) for laparoscopic insertion into a subject's abdomen, the tool comprising:
an extendable barrier (material that defines #26 and #28, Fig 7a) comprising two adjacent layers (Fig 7b where there is an upper layer and a lower layer with a dead air spaces #28 and channel #26, the layers also pressed together to form seams #27, Col 10 lines 45-47)(examiner also notes that an additional layer can come in the form of a coating, claim 4, Col 6 lines 20-25) of flexible material (Col 10 lines 45-67) that are coupled to one another to form one or more channels (#26, Fig 7b where the channels form spokes of a wheel and where there are four channels) between the layers of flexible material (Fig 7a-7b); and
an expandable support (see Fig below, the support forming a ring around the barrier, expanded via tube #36, Col 10 lines 64-67) in fluid communication with the channels (Fig 7b, Fig below) and coupled to the extendable barrier (Fig below), wherein expansion of the support extends the barrier and expands the channels to enhance torsional rigidity of the tool and thereby expanding the tool from a smaller collapsed configuration to a larger deployed configuration (abstract, Col 1 lines 5-12, Col 10 lines 45-67),
wherein the one or more channels comprise a channel (see Fig below, one of the channels identified) that extends diametrically across the extendable barrier from a first part of the expandable support to a second part of the expandable support (see Fig below), the first part of the expandable support being diametrically opposite to the second part of the expandable support (see Fig below).

    PNG
    media_image2.png
    558
    658
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24, 31-32, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Jaworek US 2013/0085339 in view of Armstrong US 2013/0018228.
Regarding Claim 24, Jaworek discloses a surgical tool (Fig 1a-1b) for laparoscopic insertion into a subject, the tool (Fig 1a-1b) comprising: 
an extendable barrier (#104);
 and an expandable support (#102, paragraph 33 support is inflated to expand) coupled to the extendable barrier (Fig 1a-1b); 
wherein expansion of the support extends the barrier, thereby expanding the tool from a smaller collapsed configuration to a larger deployed configuration (paragraph 89, Fig 6, paragraph 9, 31), 
wherein the expandable support (#102) defines an aperture (Fig 1a-1b, #102 defines a ring with a central aperture), wherein the extendable barrier is located within the aperture (Fig 2).
Regarding Claim 31, Jaworek discloses the support includes an internal void (paragraph 33, internal void of the support #102 is filled with a fluid) and the tool comprises a lumen (#106) having a distal end and a proximal end (Fig 1a-1b), the distal end being coupled to the support and opening to the void (Fig 1a-1c, paragraph 33 where a tube #108 is coupled to the lumen so that fluid is inserted from the proximal end through the distal end and into the void). Alternatively, the lumen can be the combination of #106 and #108 with a distal end coupled to the support with an opposite proximal end. 

Regarding Claim 32, Jaworek discloses the support can be expanded by injecting fluid into the void via the lumen, and/or the support is inflatable via the lumen (as discussed in claim 31 above). 

Jaworek does not disclose the extendable barrier comprising two adjacent layers of flexible material, and wherein the two adjacent layers of flexible material both extend across the aperture.
 Armstrong discloses a similar surgical tool (Fig 1-2) for laparoscopic insertion into a subject, the tool (Fig 1-2) comprising: 
an extendable barrier (#104) comprising two adjacent layers of flexible material (paragraph 63, two layers of flexible material meet at #108 and the two layers forms a channel #106, see also paragraph 72 where the barrier is made from flexible materials);
 and an expandable support (#102, paragraph 62, 70 where it is made from expandable materials such as nitinol or elastic materials) coupled to the extendable barrier (Fig 1-2); 
wherein expansion of the support extends the barrier, thereby expanding the tool from a smaller collapsed configuration to a larger deployed configuration (paragraph 6, 51, 53), 
wherein the expandable support (#102) defines an aperture (Fig 1-2, #102 defines a ring with a central aperture), wherein the extendable barrier is located within the aperture (Fig 2, Fig below where the dotted lines defines the area within the aperture), and wherein the two adjacent layers of flexible material both extend across the aperture (Fig 2 Fig below, where the two layers extend partially across the aperture, see also paragraph 63 where region #108 is where the two layers are glued together and also partially extend across the aperture),  the two layers of material forms a channel (#106) to receive the support (paragraph 63) and where an additional flexible layer is included in the form of a coating with bacterialcidal or anti-inflammatory agents to further prevent infection or other complication during the surgical procedure (paragraph 80).

    PNG
    media_image1.png
    401
    422
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the expandable barrier of Jaworek to comprise two adjacent layers of flexible material and an additional flexible layer in the form of a coating in view of Armstrong above because this helps form a channel to receive the support and provides a known configuration for coupling the support and barrier and the coating prevents infection or other complications during the procedure. (It is noted that with the modification, the barrier will wrap around the support to form the channel but would have an opening for port #106 of Jaworek and that the two layers would extend partially across the aperture, likewise, see paragraph 63 in Armstrong where the two layers come together at area #108 that are glued together and that region would also extend partially across the aperture, likewise the additional coating would extend across the aperture). 
	Regarding Claim 36, Jaworek as modified discloses that the tool can be implanted laparoscopically (paragraph 32) but does not disclose a trocar via which the tool can be laparoscopically inserted into the subject whilst the tool is in the collapsed configuration.
Armstrong further discloses a trocar (#400) via which the tool can be laparoscopically inserted into the subject whilst the tool is in the collapsed configuration (Fig 13, paragraph 95). 
It would have been obvious to one having ordinary skill in the art at a time before the effective date of the claimed invention to modify Jaworek as modified to include a trocar in view of additional teachings of Armstrong above because a trocar provides an access conduit to insert the tool in the collapsed configuration into the body.

Claims 33, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Jaworek US 2013/0085339 and Armstrong US 2013/0018228, as applied to claims 31, 36 and in further view of Di Ieva WO 2019/113638.
Regarding Claim 33, Jaworek as modidied disclose the proximal end (proximal end of #108 not shown in Fig 1c in Jaworek) of the lumen remote from the support (as seen in Fig 1a-1c) but does not disclose a coupling  for connecting the lumen to a source of fluid for injection into the lumen.  Regarding Claim 37, Jaworek as modified discloses the claimed invention as discussed above where the support is inflated via a fluid via an inflation port (#106 in Jaworek, paragraph 33) but does not disclose a syringe that is connectable to the support and is operable to expand the support. 
Di Ieva, in the same field of endeavor as inflatable retractors (see abstract) discloses an inflatable/expandable support (#2), the support includes an internal void (paragraph 35, void filled with fluid) and the tool comprises a lumen (#5) having a distal end and a proximal end (Fig 1), the distal end being coupled to the support and opening to the void (paragraph 35, fluid from syringe #4 passes through the lumen #5 and into the void), the proximal end of the lumen remote from the support (see below) includes a coupling (see below ) for connecting the lumen to a source (#4) of fluid for injection into the lumen (paragraph 35), the source is a syringe (#4) that is connectable to the support (via the coupler, paragraph 35) and is operable to expand the support (paragraph 35). 

    PNG
    media_image3.png
    506
    647
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Jaworek as modified to modify the proximal end of the lumen to include a coupler, and to include a source of fluid, a syringe, in view of Di Ieva because a syringe is a known type of device in the art used to inflate an inflatable support/retractor and the coupler allows the syringe to couple to the lumen to inflate the support/retractor. 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong US 2013/0018228 in view of Gan US 2013/0109924.
Regarding Claim 41, Armstrong discloses surgical tool (Fig 1-2) for laparoscopic insertion into a subject's abdomen, the tool (Fig 1-2) comprising:
 an extendable barrier (#104) comprising two adjacent layers of flexible material that are coupled to one another to form one or more channels between the layers of flexible material (paragraph 63, two layers of material meet at #108 and the two layers forms a channel #106, see also paragraph 72 where the barrier is made from flexible materials); and
an expandable support (#102, paragraph 62, 70 where it is made from expandable materials such as nitinol or elastic materials) in fluid communication with the channels (Fig 2) and coupled to the extendable barrier (Fig 1-2),
 wherein expansion of the support extends the barrier and expands the channels to enhance torsional rigidity of the tool and thereby expanding the tool from a smaller collapsed configuration to a larger deployed configuration (paragraph 6, 51, 53, tool is inserted in a collapsed configuration, then expanded, stretching the barrier and expanding the width of the channel in horizontal direction as seen in Fig 2).
Armstrong does not disclose wherein the one or more channels comprise a channel that extends diametrically across the extendable barrier from a first part of the expandable support to a second part of the expandable support, the first part of the expandable support being diametrically opposite to the second part of the expandable support.
Gan discloses a retractor tool (fig 1f) having an expandable support member (#110, and #127, paragraph 150, also made from shape memory), a portion of the support member (#127)  extends diametrically across device from a first part of the tool (Fig 1f) to a second part of the device (Fig 1f), the first part of the expandable support being diametrically opposite to the second part of the tool (Fig 1f), where the portion provides a bias from a compacted/collapsed configuration of the tool to the larger open configuration (paragraph 122).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the expandable support of Armstrong to include a portion that extends diametrically across the tool in view of Gan above because this helps to bias the tool from the collapsed configuration to the open configuration. It is noted that with the modification, there would be an additional channel to accommodate the portion (#127 in view of Gan), where the additional channel would t extends diametrically across the extendable barrier from a first part of the expandable support (one end of the portion #127 in view of Gan) to a second part of the expandable support (the other end of the portion #127 in view of Gan), the first part of the expandable support being diametrically opposite to the second part of the expandable support (Fig 1-2 in Armstrong, Fig 1f in Gan).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773